In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 02-1211
PATRICIA ROGERS,
                                                   Plaintiff-Appellant,
                                  v.

CITY OF CHICAGO, AN ILLINOIS
MUNICIPAL CORPORATION,
                                                  Defendant-Appellee.
                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
            No. 00 C 2227—Harry D. Leinenweber, Judge.
                          ____________
   ARGUED NOVEMBER 7, 2002—DECIDED FEBRUARY 26, 2003
                          ____________


  Before BAUER, EASTERBROOK, and MANION, Circuit Judges.
   MANION, Circuit Judge. Patricia Rogers has been a police
officer employed by the City of Chicago since 1985. Rogers
filed a two-count complaint against the City alleging that
she suffered sexual harassment in the form of a hostile work
environment and, after she complained, retaliation. Rogers
appeals from the district court’s entry of summary judgment
for the City, and she also challenges several evidentiary
rulings. We affirm.
2                                                No. 02-1211

                             I.
  Because this case comes to us after summary judgment
in the City’s favor, we review the record in the light most
favorable to Rogers. Cowan v. Prudential Ins. Co. of Am., 141
F.3d 751, 755 (7th Cir. 1998). In 1985 Rogers began work-
ing for the City of Chicago as a police officer. Her career
progressed until 1996, when she voluntarily transferred
to the 24th district. Rogers claims that, after her transfer
and between November 1996 and the end of January 1997,
several statements and actions of Sgt. Robert Kelenyi
created a hostile work environment in violation of Title VII
of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.
Specifically, Rogers points to the following ten occur-
rences, supported by evidence within the record before
the district court:
    (1)   a comment by Kelenyi to Rogers that he would
          “like to be that FOP [Fraternal Order of Police
          book] in [her] back pocket”;
    (2)   when Rogers appeared to be slipping on the
          stairs, Kelenyi said “don’t fall,” caught hold of
          Rogers, and then asked Rogers whether she had a
          boyfriend or needed one;
    (3)   a comment by Kelenyi to Rogers and Mark Kelly,
          one of Rogers’s partners, during an evening check
          off, when they were turning in their daily reports
          of activity (that showed high activity), that “[y]ou
          guys are the real police. What are you trying to
          do, get on the TAC team?”;
    (4)   Kelenyi’s interference with Rogers and Kelly’s
          response to a domestic violence call;
    (5)   Kelenyi’s threatening remarks to Rogers and Kelly
          that he had a problem with the two of them;
No. 02-1211                                                3

    (6)   Kelenyi’s remark to Rogers, while exiting a locker
          room, that “Your breasts look nice in that turtle-
          neck, that red turtleneck”;
    (7)   Kelenyi’s frequent appearance on jobs and calls of
          Rogers even when he was not her assigned Ser-
          geant;
    (8)   Kelenyi’s refusal to process, or to turn back,
          reports prepared by Rogers and Kelly;
    (9)   Kelenyi’s ordering Rogers to put a document in
          a box at the end of the room, stating, “Put this in
          the bin so I can watch you walk over and put it
          in”; and
    (10) Kelenyi’s interference with the work of Rogers
         and another one of her partners in a robbery case.
  On January 24, 1997, subsequent to these incidents, Rogers
complained to her lieutenant, Daniel Schrager, about
Kelenyi’s behavior. Schrager then submitted a written re-
port of the matter to the Police Department’s Internal
Affairs Division, which in turn conducted an investiga-
tion pursuant to the Department’s policy for looking into
claims of sexual harassment. Schrager was unhappy with
Rogers’s complaint, telling her that she would “get the
backlash from this,” which caused Rogers to tremble to
the point that she “thought she was having a panic attack.”
Two months after Rogers filed her complaint, the Depart-
ment placed Rogers in the Behavioral Alert Program
(“BAP”), which is a program for employees with perfor-
mance problems that requires participants to undergo a
medical examination. The Department’s stated reason for
this decision was her excessive use of medical leave.
  On March 21, 2001, the district court excluded, under
Fed. R. Civ. P. 37, Rogers’s evidence of a pattern and
4                                               No. 02-1211

practice of discrimination. On December 21, 2001, the
district court issued an order that: (1) excluded from
evidence the affidavit of Rogers supporting her factual
allegations; (2) excluded from evidence the testimony of
Rogers’s expert; and (3) granted the City’s motion for
summary judgment. Rogers challenges all four rulings
on appeal.


                             II.
A. Evidentiary Rulings
   We begin with the evidentiary issues. In order to prove
that she is entitled to relief because of the exclusion of
evidence, Rogers must show not only that the district
court erred, but also that the exclusion prejudiced her
“substantial rights.” Nachtsheim v. Beech Aircraft Corp., 847
F.2d 1261, 1266 (7th Cir. 1988) (quoting Fed. R. Civ. P. 61);
Crumpton v. Confederation Life Ins. Co., 672 F.2d 1248, 1253
(5th Cir. 1982) (holding that parties asserting an eviden-
tiary error on appeal bear the burden of showing that
their substantial rights were affected). This is a showing
that Rogers does not even attempt to make. Although her
briefs are replete with arguments as to why it was error
for the district court to exclude the evidence in question,
Rogers never explains why the exclusion of this evidence
affected her substantial rights. In the absence of Rogers’s
attempt to show prejudice, we decline, for that reason
alone, to disturb the district court’s judgment on the basis
of its evidentiary rulings. Moreover, it is not obvious
from the face of the proposed evidence that excluding
the material was detrimental to Rogers; it is questionable
that the evidence was even admissible.
  As to Rogers’s evidence of a pattern and practice of
discrimination, nowhere does she identify exactly what
No. 02-1211                                               5

this evidence was. It appears from Rogers’s motion to re-
consider before the district court that she is referring to
“[d]ocuments in Plaintiff’s counsel’s possession pertaining
to Plaintiff’s counsel’s former clients” who had discrimina-
tion suits against the City of Chicago. Given that Rogers
never explained what these documents were or how they
could have aided her case, her argument as to this strick-
en material fails.
   Regarding Rogers’s affidavit, as the district court me-
ticulously delineated, this document contained numerous
paragraphs that contradicted, in self-serving respects, her
deposition testimony, contained inadmissible hearsay,
or relied often on unauthenticated documents. Rogers
argues that some paragraphs of this affidavit were none-
theless admissible, but this contention misses the mark.
The district court was under no obligation to scour
Rogers’s affidavit in order to glean what little admissible
evidence it may have contained. See Little v. Cox’s Super-
markets, 71 F.3d 637, 641 (7th Cir. 1995). And even if the
district court had done so, it is unlikely that the document
would have allowed Rogers to escape summary judgment.
See Albeiro v. City of Kankakee, 246 F.3d 927, 933 (7th Cir.
2001) (reasoning that self-serving affidavits without fac-
tual support in the record do not create a genuine issue
of material fact). The district court also struck Rogers’s
Local Rule 56.1 submission. Because that document was
largely based on Rogers’s affidavit, and suffered the de-
fects of its main source, it too would probably have aided
Rogers little had it been admitted into evidence.
  In a similar vein, Rogers’s expert witness would likely
have done little to aid her cause. The expert testimony of
Dorothy Steward concerned the Department’s investigatory
procedures. But, in a case in which Rogers adduces no
competent evidence of harassment occurring after she
6                                                No. 02-1211

formally complained to the Department, the Department’s
method of investigating harassment would seem to be of
little moment to the issue of harassment. Steward’s testi-
mony might have been relevant to the issue of an ad-
verse employment action under Rogers’s theory of retalia-
tion but, as will become clear below, the retaliation claim
fails to survive summary judgment even if we assume
arguendo that the Department took an adverse action
against Rogers. We finally note that Steward’s affidavit
and deposition contradicted one another, which further
undermines any argument that excluding this evidence
may have been prejudicial.


B. Sexual Harassment
  We now turn to the district court’s granting of summary
judgment as to Rogers’s claim of sexual harassment in
the form of a hostile work environment. This court reviews
the district court’s grant of summary judgment de novo,
construing all facts in favor of Rogers, the nonmoving par-
ty. Commercial Underwriters Ins. Co. v. Aires Envtl. Services,
Ltd., 259 F.3d 792, 795 (7th Cir. 2001). Summary judgment
is proper when the “pleadings, depositions, answers to
interrogatories, and admissions on file, together with the
affidavits, if any, show that there is no genuine issue as
to any material fact and that the moving party is entitled
to a judgment as a matter of law.” Fed. R. Civ. P. 56(c).
Thus, “[s]ummary judgment is appropriate if, on the rec-
ord as a whole, a rational trier of fact could not find for
the non-moving party.” Commercial Underwriters, 259 F.3d
at 795.
  As to the theory of sexual harassment in the form of a
hostile work environment, the district court granted sum-
mary judgment in favor of the City because Kelenyi’s
No. 02-1211                                                 7

conduct, as an objective matter, “did not rise to the level
of harassment.” We agree. In order to prevail on her claim
of a hostile environment under Title VII, Rogers must
establish that, inter alia, the environment of which she
complained was objectively offensive. Cerros v. Steel Technol-
ogies, Inc., 288 F.3d 1040, 1045 (7th Cir. 2002). A workplace
is objectively offensive when “a reasonable person would
find [it] hostile or abusive.” Id. This is a difficult thing
to prove, and drawing the line is not always easy. See
Perry v. Harris Chernin Inc., 126 F.3d 1010, 1013 (7th Cir.
1997). “Not every unpleasant workplace is a hostile en-
vironment. The occasional vulgar banter, tinged with
sexual innuendo, of coarse or boorish workers would be
neither pervasive nor offensive enough to be actionable.
The workplace that is actionable is the one that is hellish.”
Id. (quoting Baskerville v. Culligan Int’l Co., 50 F.3d 428
(7th Cir. 1994)). An examination of analogous authority
reveals that, on this record, Rogers could not establish
that she worked in an objectively offensive environment.
   In Baskerville, we held that the plaintiff could not estab-
lish an objectively severe environment even though, over
a seven-month period, the plaintiff’s supervisor had:
called her a “pretty girl”; grunted “um um um” when the
plaintiff wore a leather skirt to the office; told the plain-
tiff that her presence made the office “hot”; suggested
that all “pretty girls,” a category that presumably in-
cluded the plaintiff, “run around naked”; told the plaintiff
that he left the company Christmas party early because
he “didn’t want to lose control” at the sight of “so many
pretty girls”; and suggested to the plaintiff that the soli-
tary vice was his chief consolation in his wife’s absence.
Id. at 430. After reviewing the record in the light most
favorable to the plaintiff, we observed that the plaintiff’s
supervisor was “not a man of refinement,” but we con-
cluded that no reasonable jury could find the environment
8                                                   No. 02-1211

plaintiff endured to be objectively offensive and therefore
held that the defendant was entitled to summary judgment.
Id. at 431.
   Here, the incidents of harassment, which we have delin-
eated in detail above, are no more egregious than the
statements and actions that we found in Baskerville to be
insufficient as a matter of law to constitute an objectively
offensive environment. Like the plaintiff in Baskerville,
Rogers can prove little more than that she encountered
a number of offensive comments over a period of sev-
eral months. Although Rogers, unlike the plaintiff in
Baskerville, experienced one incident of physical contact
when Kelenyi caught her as she appeared to be falling,
Rogers herself admits that she looked to be falling when
Kelenyi caught her, and she does not argue that Kelenyi’s
touching of her was in any way sexual. We thus place
little emphasis on this occurrence. Moreover, this case is
even less severe than Baskerville because only four of the
                                                  1
ten incidents Rogers lists were sexual in nature. In short,
this case is an even stronger candidate for summary judg-
ment than was Baskerville, and we affirm summary judg-
ment as to Rogers’s claim for a hostile environment.


C. Retaliation
  We turn finally to the question of retaliation. Under Title
VII, unlawful retaliation occurs when an employer takes
an adverse employment action against an employee for


1
  Those occurrences were Kelenyi’s: (1) comment about the FOP
book; (2) asking Rogers whether she had a boyfriend or needed one;
(3) comment about Rogers’s breasts; and (4) telling Rogers that
he wanted to watch her walk across the room and put a document
in a box.
No. 02-1211                                                             9

opposing impermissible discrimination. Fine v. Ryan Inter-
national Airlines, 305 F.3d 746, 751 (7th Cir. 2002) (citing 42
U.S.C. § 2000e-3). Rogers argues primarily that one action,
her placement in the BAP, ostensibly for “excessive med-
ical usage,” constituted retaliation under Title VII. She
also mentions “other retaliatory actions to which [she]
was subjected [including] the form of her assignments,
denial of special assignments, and harassment by Schrager
while on medical [leave].” The district court granted
summary judgment as to retaliation because “the evi-
dence does not support the inference that Rogers was being
              2
singled out.” We agree.
  A plaintiff has two means of proving Title VII retaliation:
the “direct method” and the “indirect method.” Logan
v. Kautex Textron N.A., 259 F.3d 635, 638-39 (7th Cir.
2001) (citing Troupe v. May Dep’t Stores Co., 20 F.3d 734, 736
(7th Cir. 1994)). Under the direct method, there are two
types of permissible evidence. First, there is direct evi-
dence; i.e., evidence that, if believed by the trier of fact,
would prove the fact in question “without reliance on
inference or presumption.” Walker v. Glickman, 241 F.3d 884,
888 (7th Cir. 2001) (quoting Miller v. Borden, Inc., 168 F.3d
308, 312 (7th Cir. 1999)). Direct evidence “essentially
requires an admission by the decision-maker that his ac-
tions were based upon the prohibited animus.” Radue
v. Kimberly-Clark Corp., 219 F.3d 612, 616 (7th Cir. 2000).
Needless to say, such admissions are rarely encountered.
Hoffman v. Caterpillar, Inc., 256 F.3d 568, 576 (7th Cir. 2001).
The second type of evidence permitted under the direct


2
   Rogers does refer to other incidents of retaliation in her reply brief,
but we shall not consider argument withheld until the reply brief;
Rogers is limited to the arguments made in her opening brief. Wilson
v. O’Leary, 895 F.2d 378, 384 (7th Cir. 1990).
10                                              No. 02-1211

method is circumstantial evidence; i.e., evidence that
allows a jury to infer intentional discrimination by the
decisionmaker. Gorence v. Eagle Food Ctrs., Inc., 242 F.3d
759, 762 (7th Cir. 2001); Chiaramonte v. Fashion Bed Group,
Inc., 129 F.3d 391, 396 (7th Cir. 1997). Construed liberally,
Rogers’s arguments before both the district court and on
appeal encompass both the direct and indirect methods.
   The City argues, simply because Rogers lacks direct
evidence, that the direct method is unavailable to her,
and that she must therefore proceed under the indirect
method. This contention is incorrect as a matter of law
because, as discussed above, plaintiffs may proceed un-
der the direct method provided that they adduce either
direct evidence or circumstantial evidence that would en-
title a jury to conclude that the employer acted because of
a forbidden animus. There are several cases that arguably
conflate the direct method with direct evidence. See, e.g.,
Grayson v. City of Chicago, ___ F.3d ___, No. 01-2001, 2003
WL 175658, at *2 (7th Cir. Jan. 28, 2003) (stating that
the plaintiff “has no direct evidence of discrimination and
so proceeds under the burden-shifting mechanism of
McDonnell Douglas”). While the terms “direct method” and
“direct evidence” are similar, we reemphasize here that
use of direct evidence is merely one of two means (the
other being the use of circumstantial evidence) of proceed-
ing under the direct method. See Sheehan v. Daily Racing
Form, 104 F.3d 940, 941 (7th Cir. 1997).
  Bearing those principles in mind, we must determine
whether Rogers is entitled to reach a jury under the direct
method of establishing retaliation. Rogers puts forth no
direct evidence of retaliation. That is to say, Rogers has no
evidence that a decisionmaker essentially admitted that
he took action against Rogers because she complained of
discrimination.
No. 02-1211                                              11

  Rogers does, however, point to circumstantial evidence
in the form of the deposition testimony of Sgt. Bradford
Woods. Woods worked under Commander William Pow-
ers, who oversaw the BAP, and testified that Schrager
had recommended Rogers’s placement in the program to
Powers. The problem with Rogers’s position is that, as
discussed above, under the direct method a plaintiff
must provide direct or circumstantial evidence that
the decisionmaker has acted for a prohibited reason. A
decisionmaker is the person “responsible for the contested
decision.” Chiaramonte, 129 F.3d at 396. In this case, as
Rogers admits, Powers’s Personnel Division, and not
Schrager, placed her in the BAP. Nonetheless, if there
were competent evidence that the Personnel Division
had acted as Schrager’s “cat’s-paw” and rubber-stamped
his recommendation, we would consider Schrager to be
the decisionmaker regarding Rogers’s placement in the
BAP. See Mateu-Anderegg v. School Dist. of Whitefish Bay,
304 F.3d 618, 624 (7th Cir. 2002). Rogers, however, points
to no evidence that Schrager was in any sense responsible
for that decision. The circumstantial evidence pertaining
to his motives is therefore irrelevant under the direct
method. Because Rogers delineates no other evidence
pertaining to the direct method, she is not entitled to
reach a jury under that means of proving retaliation.
  We now turn to the question of whether there is an is-
sue of fact under the indirect method. There has been
a recent clarification as to how a plaintiff goes about
proving retaliation under the indirect method. In Stone
v. City of Indianapolis, 281 F.3d 640 (7th Cir. 2002), re-
viewed by the full court under Circuit Rule 40(e), we
enunciated a new rule for proving retaliation under the in-
direct method in this circuit. Under Stone, a plaintiff must
    show that after filing the [complaint of discrimination]
    only he, and not any similarly situated employee who
12                                               No. 02-1211

     did not file a charge, was subjected to an adverse
     employment action even though he was performing
     his job in a satisfactory manner. If the defendant pres-
     ents no evidence in response, the plaintiff is entitled
     to summary judgment. If the defendant presents unre-
     butted evidence of a noninvidious reason for the ad-
     verse action, he is entitled to summary judgment.
     Otherwise there must be a trial.
Id. at 644. This clarified rule is a variation of the familiar
burden-shifting method found in McDonnell-Douglas
Corp. v. Green, 411 U.S. 792 (1973), and eliminates the
requirement, noted in some of this circuit’s earlier deci-
sions, that the plaintiff prove a “causal link” between his
protected action and an adverse employment action. Stone,
281 F.3d at 642-44.
  Rogers does not follow the method mandated by Stone,
but instead briefs extensively the issue of whether there
was a causal link between her placement in the BAP and
her complaint of discrimination. There are several cases,
some of which were published since Stone was issued,
that followed the former rule for adjudicating retaliation
cases and required evidence of a causal link. See Franzoni
v. Hartmarx Corp., 300 F.3d 767, 772-73 (7th Cir. 2002); Wells
v. Unisource Worldwide, Inc., 289 F.3d 1001, 1008 (7th Cir.
2002). Nevertheless, Stone provides the governing rule
in this jurisdiction, a rule that makes proof of a causal
nexus irrelevant. Rogers, however, cannot meet even the
more lenient strictures we set forth in Stone.
  Under the indirect method as enunciated in Stone, Rogers
must first establish a prima facie case. One of the ele-
ments of that case is that only she, “and not any other-
wise similarly situated employee who did not complain,
was . . . subjected to an adverse employment action.” Stone,
281 F.3d at 642. A similarly situated employee is one who
No. 02-1211                                              13

is “directly comparable to [the plaintiff] in all material
respects.” Grayson v. O’Neill, 308 F.3d 808, 819 (7th Cir.
2002). Rogers maintains that she has satisfied this ele-
ment of the prima facie case because no other officer in
the 24th district was placed in the BAP and because “an-
other female officer, without pending discrimination
charges and greater medical usage” was not placed in
the BAP. The former assertion does not help Rogers be-
cause, even if it were true, she does not cite evidence
demonstrating that any of the other officers within the
24th district were directly comparable to her in all mate-
rial respects. Regarding the latter contention, in support
of that statement Rogers cites to one exhibit that was be-
fore the district court. All this exhibit shows, however, is
that there was one other female officer in the Department
who had seven more medical incidents than did Rogers.
This exhibit would tell a jury nothing about whether that
other officer was similarly situated to Rogers in any other
respect. A jury could not know from this evidence, for
example, whether the circumstances within which the
other officer took sick leave were similar to the circum-
stances in which Rogers took leave, whether that officer
was ever placed in the BAP and, most importantly,
whether the other officer had not, as Rogers claims, filed
a complaint of discrimination. Rogers fares no better with
regard to her claim that she was retaliated against by being
subjected to poor “assignments, denial of special assign-
ments, and harassment by Schrager while on medical
[leave].” As to each of these alleged instances of retalia-
tion, she fails to point to evidence from which a reason-
able jury could conclude that she was treated differently
than a similarly situated employee who did not complain
of sexual harassment. When plaintiffs proceeding under
the burden-shifting formula of McDonnell-Douglas can-
not produce competent evidence that they were treated
14                                               No. 02-1211

differently than similarly situated employees, we must
affirm the granting of summary judgment on that basis.
See, e.g., Grayson, 308 F.3d at 819; Oest v. Illinois Dep’t of
Corrections, 240 F.3d 605, 614-15 (7th Cir. 2001). Therefore,
we affirm the district court’s summary judgment as to
Rogers’s retaliation claim.


                             III.
  Rogers fails to explain why the district court’s evidentiary
rulings prejudiced her substantial rights, and we therefore
decline to disturb the district court’s judgment on evi-
dentiary grounds. Because Rogers adduces no evidence
from which a jury would be entitled to find that she suf-
fered an objectively offensive environment, we affirm
summary judgment as to her claim for sexual harassment.
Finally, because Rogers does not produce evidence suffi-
cient to establish retaliation either by the direct or indi-
rect method, we affirm summary judgment as to Rogers’s
theory of retaliation.
                                                  AFFIRMED.

A true Copy:
        Teste:

                           _____________________________
                           Clerk of the United States Court of
                             Appeals for the Seventh Circuit




                    USCA-02-C-0072—2-26-03